DETAILED ACTION
Applicant’s amendment and arguments filed October 27, 2021 is acknowledged.
Applicant’s amendment have overcome the previous rejection under 35 U.S.C 101.
Claims 1, 4, 8, 11, and 15-20 have been amended.
Claims 1-20 are currently pending.

	Information Disclosure Statement
The information disclosure statements submitted on September 30, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (hereinafter Fong) (U.S. Patent Application Publication # 2011/0170496 A1) in view of Zhu et al. (hereinafter Zhu) (U.S. Patent Application Publication # 2016/0295525 A1), and further in view of KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0289921 A1).
Regarding claims 1, 8, and 15, Fong teaches and discloses an access network device and method ([0036]; teaches “…the macro cell reduce the transmit power on the extension carrier…”), comprising: monitoring a frequency parameter of a cell; and adjusting a target power parameter of the first terminal, wherein the target power parameter is a power parameter other than a cell-specific reference signal power ([0050]; “…carrier aggregation based solution wherein a reduced transmit power is used on the control region only of the macro cell…”; [0055]; teaches “…the control region transmit power is reduced without reducing the transmit power on the CRS…”). 
However, Fong may not expressly disclose determining a location relationship between a first terminal and an access network device, wherein the first terminal is a terminal camping on the cell; and adjusting the target power parameter according to the location relationship between the first terminal and the access network device, so that a radio remote unit power does not exceed a preset power.
Nonetheless, in the same field of endeavor, Zhu teaches and suggests determining a location relationship between a first terminal and an access network device, wherein the first terminal is a terminal camping on the cell ([0037]; teaches “…the information on positions of UEs in a cell is obtained… the information on positions of user equipments may be represented by information on quality of received signals…”); and adjusting the target power parameter according to the location relationship between the first terminal and the access network device, so that a radio remote unit power does not exceed a preset power ([0059]; teaches “…the initialized power adjustment may be performed within a maximum available power constraint for downlink transmission, an upper bound constraint on the power of the PDCCH for the cell-edge user equipments, and a lower bound constraint on the power of the at least one of downlink common channels for the non-cell-edge user equipments…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power adjustments based on the location of the user equipment in the cell as taught by Zhu with the access network device and method for parameter adjustment as disclosed by Fong for the purpose of adapting parameters based on the location, as suggested by Zhu.
However, Fong, as modified by Zhu, may not expressly disclose wherein the target power parameter comprises a transmit power spectral density.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the target power parameter comprises a transmit power spectral density ([0011]; [0073]; [0081]; [0099]; teaches determining and controlling a transmit power spectral density (PSD) according to the current location of the mobile terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining and controlling a transmit power spectral density (PSD) according to the current location of the mobile terminal as taught by Kim with method and apparatus as disclosed by Fong, as modified by Zhu, for the purpose of controlling transmission power of a mobile terminal, as suggested by Kim.

Regarding claims 2, 9, and 16, Fong, as modified by Zhu and Kim, discloses the claimed invention, but may not expressly disclose wherein the determining the location relationship comprises: obtaining a channel quality parameter of the first terminal; and 
Nonetheless, Zhu further teaches and suggests wherein the determining the location relationship comprises: obtaining a channel quality parameter of the first terminal; and determining the location relationship between the first terminal ([0037]; teaches “…the information on positions of UEs in a cell is obtained… the information on positions of user equipments may be represented by information on quality of received signals…”).

Regarding claims 3, 10, and 17, Fong, as modified by Zhu and Kim, discloses the claimed invention, but may not expressly disclose wherein the determining the location relationship between the first terminal and the access network device according to the channel quality parameter comprises performing at least one of: determining, in response to the channel quality parameter of the first terminal being greater than a first preset parameter threshold, that a value of a distance between the first terminal and the access network device is less than a first preset distance threshold; determining, in response to the channel quality parameter of the first terminal being greater than a second preset parameter threshold and less than or equal to the first preset parameter threshold, that the value of the distance between the first terminal and the access network device is greater than or equal to the first preset distance threshold and less than or equal to a second preset distance threshold; or determining, in response to the channel quality parameter of the first terminal being less than or equal to the second preset parameter threshold, that the value of the distance between the first terminal and 
Nonetheless, Zhu further teaches and suggests wherein the determining the location relationship between the first terminal and the access network device according to the channel quality parameter comprises performing at least one of: determining, in response to the channel quality parameter of the first terminal being greater than a first preset parameter threshold, that a value of a distance between the first terminal and the access network device is less than a first preset distance threshold; determining, in response to the channel quality parameter of the first terminal being greater than a second preset parameter threshold and less than or equal to the first preset parameter threshold, that the value of the distance between the first terminal and the access network device is greater than or equal to the first preset distance threshold and less than or equal to a second preset distance threshold; or determining, in response to the channel quality parameter of the first terminal being less than or equal to the second preset parameter threshold, that the value of the distance between the first terminal and the access network device is greater than or equal to the second preset distance threshold ([0037]; “…the information on positions of UEs in a cell is obtained… the information on positions of user equipments may be represented by information on quality of received signals…”; [0059]; “…the initialized power adjustment may be performed within a maximum available power constraint for downlink transmission, an upper bound constraint on the power of the PDCCH for the cell-edge user equipments, and a lower bound constraint on the power of the at least one of downlink common channels for the non-cell-edge user equipments…”).

Regarding claims 6, 13, and 20, Fong, as modified by Zhu and Kim, discloses the claimed invention, but may not expressly disclose wherein the target power parameter comprises at least one of a user-level parameter or a demodulation reference signal power; and wherein the adjusting the target power parameter of the first terminal according to the location relationship between the first terminal and the access network device comprises: adjusting, in response to the value of the distance between the first terminal and the access network device being greater than or equal to the second preset distance threshold and less than a third preset distance threshold, the at least one of the user-level parameter or the demodulation reference signal power of the first terminal according to a transmission mode of the first terminal. 
Nonetheless, Zhu further teaches and suggests wherein the target power parameter comprises at least one of a user-level parameter or a demodulation reference signal power; and wherein the adjusting the target power parameter of the first terminal according to the location relationship between the first terminal and the access network device comprises: adjusting, in response to the value of the distance between the first terminal and the access network device being greater than or equal to the second preset distance threshold and less than a third preset distance threshold, the at least one of the user-level parameter or the demodulation reference signal power of the first terminal according to a transmission mode of the first terminal ([0037]; “…the information on positions of UEs in a cell is obtained… the information on positions of user equipments may be represented by information on quality of received signals…”; [0059]; “…the initialized power adjustment may be performed within a maximum available power constraint for downlink transmission, an upper bound constraint on the power of the PDCCH for the cell-edge user equipments, and a lower bound constraint on the power of the at least one of downlink common channels for the non-cell-edge user equipments…”).

Regarding claims 7 and 14, Fong, as modified by Zhu and Kim, discloses the claimed invention, but may not expressly disclose wherein the adjusting the at least one of the user-level parameter the demodulation reference signal power of the first terminal according to the transmission mode of the first terminal comprises performing at least one of: adjusting the user-level parameter in response to the transmission mode of the first terminal being a transmission mode without the demodulation reference signal power; or adjusting the demodulation reference signal power in response to the transmission mode of the first terminal being a transmission mode with the demodulation reference signal power. 
Nonetheless, Zhu further teaches and suggests wherein the adjusting the at least one of the user-level parameter the demodulation reference signal power of the first terminal according to the transmission mode of the first terminal comprises performing at least one of: adjusting the user-level parameter in response to the transmission mode of the first terminal being a transmission mode without the demodulation reference signal power; or adjusting the demodulation reference signal power in response to the transmission mode of the first terminal being a transmission mode with the demodulation reference signal power ([0037]; “…the information on positions of UEs in a cell is obtained… the information on positions of user equipments may be represented by information on quality of received signals…”; [0059]; “…the initialized power adjustment may be performed within a maximum available power constraint for downlink transmission, an upper bound constraint on the power of the PDCCH for the cell-edge user equipments, and a lower bound constraint on the power of the at least one of downlink common channels for the non-cell-edge user equipments…”).

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5, 12, and 19 are objected based on their dependency on claims 4, 11, and 18, respectively.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 12, 2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477